                      Case 3:18-cr-00608-JD Document 1 Filed 11/16/18 Page 1 of 6


AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                                 for the

                                                     Northern District of California
                                                                                                                 '^f^lCTCfl^OUfiT
                  United States of America
                                V.

                                                                           Case No.
                     ANGELO VALDEZ
                                                                              3 18 ? i® ^                                  MAG
                          Defendant(s)


                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              October 22 - October 23, 2018      in the county of           San Francisco             in the
     Northern          District of             California       , the defendant(s) violated:

            Code Section                                                      Offense Description
18U.S.C. §641                                    Theft of Government Property

18U.S.C.§1361                                    Depredation Against Property of the United States

                                                 Maximum Penalties (Both Counts): 10 years in prison; 3 years of supervised
                                                 release; a $250,000 fine; restitution; and a mandatory $100 special
                                                 assessment.



         This criminal complaint is based on these facts:
Please see attached Affidavit of FBI Special Agent Le Nguyen.

Approved as to form
                         AUSA Casey Boome


         Sf Continued on the attached sheet.


                                                                                               Complainant's signature

                                                                                        Le Nguyen, FBI Special Agent
                                                                                                Printed name and title


Sworn to before me and signed in my presence.


Date:       W^ltllX'
                                                                                                  fudge's signatur

City and state:                  San Francisco, California                     Hon. Thomas S. Hixson, U.S. Magi                udge
                                                                                               Printed name and title
Case 3:18-cr-00608-JD Document 1 Filed 11/16/18 Page 2 of 6
Case 3:18-cr-00608-JD Document 1 Filed 11/16/18 Page 3 of 6
Case 3:18-cr-00608-JD Document 1 Filed 11/16/18 Page 4 of 6
Case 3:18-cr-00608-JD Document 1 Filed 11/16/18 Page 5 of 6
Case 3:18-cr-00608-JD Document 1 Filed 11/16/18 Page 6 of 6
